DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 13 and 19 are objected to because of the following informalities:  
Claim 1 recites “wherein the LEDs illuminate in a first sequence to indicated one of the service worker has washed or sanitized her hands and service worker needs to wash or sanitizer her hands” in lines 12-14.  It is presumed to recite “wherein the LEDs illuminate in a first sequence to indicate one of the service worker has washed or sanitized her hands and the service worker needs to wash or sanitize her hands”.
Claim 2 recites “and service worker needs to wash or sanitizer her hands”.  It is presumed to recite “and the service worker needs to wash or sanitize her hands”.
Claim 13 does not end in a period.  See MPEP 608.01(m).
Claim 19 does not end in a period.  See MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the badge” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “the smart tag”.  Clarification is requested. 
Claims 2 and 3 are also rejected by virtue of their dependency.
Claim 4 recites “the badge” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “the smart tag”.  Clarification is requested. 
Claims 5-7 are also rejected by virtue of their dependency.
Claim 8 recites “the badge” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “the smart tag”.  Clarification is requested. 
Claims 9-20 are also rejected by virtue of their dependency.
Claim 13 recites “the sequence of lights” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested. 
Claim 14 recites “the sequence of lights” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Israr (US 2018/0300999 A1), Madden (US 11,189,158 B1) and Harris (WO 2007/148099 A1).
Regarding claim 1, Wohltjen discloses a smart tag for covertly alerting a service worker to perform a hand hygiene event (see at least Figures 2 and 5, items 54, 60, 151 and 56 | [0188] note that preferably, a non-intrusive vibrate signal (151) on the badge (54) provides a discrete reminder to the worker to wash their hands | [0112]) comprising: 
a housing (see at least Figure 2, item 54 | [0106]); 
a processor (see at least Figure 5, item 132 | [0107]); 
memory (see at least [0169] note memory of the badge); 
one or more rechargeable batteries (see at least Figure 5, item 160 | [0108]); 
a vibrator (see at least Figure 5, items 151 | [0112] | [0188]); 
wherein the vibrator vibrates the badge (see at least Figure 5, items 151 | [0112] | [0188]), 
wherein when the badge is in use and vibrates, the vibrating badge produces an alert (see at least [0112] | [0188]); 
a plurality of LEDs (see at least Figure 5, item 56 | [0188-0189] note the green LED an yellow LED), 
wherein an LED illuminates in a first sequence to indicated one of the service worker has washed or sanitized her hands and service worker needs to wash or sanitizer her hands (see at least [0112] | [0188]); and 
a graphic image (see at least Figure 1, item 58 | [0068]). 
However, Wohltjen does not specifically teach producing less than 30 decibels of sound; wherein the LEDs illuminate in a first sequence to indicated one of the service worker has washed or sanitized her hands and service worker needs to wash or sanitizer her hands; and wherein the graphic image depicts one or more hands. 
It is known to configure a smart device in different ways.  For example, Israr teaches an alerting device that produces less than 30 decibels of sound (see at least claim 9 | [0120] | [0422] note vibrating actuators such as motors in a cellphone | [0424] note providing attentive haptic sensations | [0442-0443]). Note, that one of ordinary skill in the art recognizes that Wohltjen’s vibration, caused by a vibrator that is used in a cellphone as taught by both Wohltjen and Israr, is quiet or silent to be discrete and non-intrusive (see [0112] of Wohltjen | [0188] of Wohltjen | [0422] of Israr | claim 9 of Israr).  With respect to the other limitations, Madden teaches a smart tag wherein LEDs illuminate in a first sequence to indicated one of the service worker has washed or sanitized her hands and service worker needs to wash or sanitizer her hands (see at least Figures 1-4, items 110, 350, 320, 330, 420 and 430, note the indicators are on the periphery of the front of the smart tag | col. 2, lines 43-54 | col. 1, lines 52-62 | col. 2, line 66 – col. 3, line 50, note the smart tag).  Harris teaches a smart tag with a graphic image depicting one or more hands (see at least the abstract | Figures 1 and 4, items 1 and 9 | page 21, lines 27-32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Israr, Madden and Harris into Wohltjen.  With respect to Israr, this provides a known alternative alert that can be used in place of Wohltjen’s alert while providing predictable results.  In addition, Israr provides a pleasant haptic reminder that is non-intrusive and discrete (see [0188] of Wohltjen | [0442] of Israr).  With respect to Madden, this provides a known alternative LED indication that can be used in place of Wohltjen in view of Israr’s LED indication while providing predictable results.  In addition, this may provide an LED indication that provides the service worker with more context relating to the service worker’s level of hygiene.  With respect to Harris, this may help a newly hired service worker recognize they have to wash their hands, and not get confused with Wohltjen’s other LED indicators (see [0188-0189] of Wohltjen).
Regarding claim 2, Wohltjen in view of Israr, Madden and Harris, as addressed above, teach wherein the plurality of LEDs illuminate in a second sequence to indicate the other of the service worker has washed or sanitized her hands and service worker needs to wash or sanitizer her hands (see at least Figures 1-3, items 110 and 350 of Madden, note the indicators are on the periphery of the front of the smart tag | col. 2, lines 43-54 of Madden | col. 1, lines 52-62 of Madden).  
Regarding claim 3, Wohltjen in view of Israr, Madden and Harris further teach wireless communication circuitry for receiving a signal from a soap or sanitizer dispenser that the service worker has obtained a dose of soap or sanitizer (see at least [0061-0062] of Wohltjen | Figures 1, 4 and 5 of Wohltjen | [0113] of Wohltjen | [0073] of Wohltjen).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Pelland (US 2011/0291840 A1).
Regarding claim 4, Wohltjen discloses a smart tag for covertly alerting a service worker to perform a hand hygiene event (see at least Figures 2 and 5, items 54, 60, 151 and 56 | [0188] note that preferably, a non-intrusive vibrate signal (151) on the badge (54) provides a discrete reminder to the worker to wash their hands | [0112]) comprising: 
a housing (see at least Figure 2, item 54 | [0106]); 
a processor (see at least Figure 5, item 132 | [0107]); 
memory (see at least [0169] note memory of the badge); 
one or more rechargeable batteries (see at least Figure 5, item 160 | [0108]); 
a covert indicator (see at least Figure 5, items 151 and 56 | [0112] | [0188]); 
24891-8124-4929, v.1wherein the covert indicator is one of a vibrator for vibrating the badge and one of a plurality of LEDs, where an LED illuminates (see at least Figure 5, items 151 and 56 | [0112] | [0188] | [0026]).  
However, Wohltjen does not specifically teach wherein the covert indicator is one of a vibrator for vibrating the badge at a decibel rating of below 30 decibels and one of a plurality of LEDs that illuminate in one or more sequences.
It is known to alert a service worker in different ways.  For example, Pelland teaches a smart tag with a covert indicator, wherein the covert indicator is one of a vibrator for vibrating the badge at a decibel rating of below 30 decibels and one of a plurality of LEDs that illuminate in one or more sequences (see at least [0052] note the HCW can set the reminder correspond to illuminating LED lights, and the indicator can customized | [0030] note the HCW’s badge flashes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pelland into Wohltjen.  This provides a known alternative alert that can be used in place of Wohltjen’s alert while providing predictable results.  In addition, the use of a plurality of LEDs may improve the ability to gain the service worker’s attention over a single LED.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Pelland (US 2011/0291840 A1) as applied to claim 4 above, and in further view of Velasco (US 6,278,372 B1).
Regarding claim 5, Wohltjen in view of Pelland do not specifically teach a graphic image.
It is known for a smart tag to be arranged in different ways.  For example, Velasco teaches a smart tag with a graphic image (see at least Figures 1-2, item 130 | col. 2, lines 18-46 | col. 3, lines 8-15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Velasco into Wohltjen in view of Pelland.  This provides known alternative badge indicia that can be used in place of Wohltjen in view of Pelland’s badge indicia while providing predictable results (e.g., badge indicia that bears promotional information, such as a company logo (130), and/or information about the purpose of the badge (100), such as employee identification).  
Regarding claim 6, Wohltjen in view of Pelland and Velasco, as addressed above, teach wherein the graphic image is one of one or more hands and a company logo, wherein the company logo is a logo for one of a soap or sanitizer (see at least Figure 1, item 130 of Velasco, note ECOLAB is company that produces hand hygiene sanitizer products, see https://www.ecolab.com/offerings/enterprise-nexa-hand-hygiene-system).  
Regarding claim 7, Wohltjen in view of Pelland and Velasco, as addressed above, teach wherein the housing has an upper surface and a lower surface and wherein the upper surface and lower surface have arcuate shapes (see at least Figure 1, item 130 of Velasco, note the upper and lower surface are shaped like a bow or arc).  

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Israr (US 2018/0300999 A1).
Regarding claim 8, Wohltjen discloses a smart tag for covertly alerting a service worker to perform a hand hygiene event (see at least Figures 2 and 5, items 54, 60, 151 and 56 | [0188] note that preferably, a non-intrusive vibrate signal (151) on the badge (54) provides a discrete reminder to the worker to wash their hands | [0112]) comprising: 
a housing (see at least Figure 2, item 54 | [0106]); 
a processor (see at least Figure 5, item 132 | [0107]); 
memory (see at least [0169] note memory of the badge); 
a vibrator (see at least Figure 5, item 151 | [0112] | [0188]); 
wherein the vibrator vibrates the badge, wherein when the badge is in use and vibrates, the vibrating badge produces an alert (see at least [0112] | [0188]); and 
a power source (see at least Figure 5, item 160 | [0108]).  
However, Wohltjen does not specifically teach produces less than 30 decibels of sound.
It is known to alert a user in different ways.  For example, Israr teaches an alerting device that produces less than 30 decibels of sound (see at least claim 9 | [0120] | [0422] note vibrating actuators such as motors in a cellphone | [0424] note providing attentive haptic sensations | [0442-0443]). Note, that one of ordinary skill in the art recognizes that Wohltjen’s vibration, caused by a vibrator that is used in a cellphone as taught by both Wohltjen and Israr, is quiet or silent to be discrete and non-intrusive (see [0112] of Wohltjen | [0188] of Wohltjen | [0422] of Israr | claim 9 of Israr).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Israr into Wohltjen.  This provides a known alternative alert that can be used in place of Wohltjen’s alert while providing predictable results.  In addition, this provides a pleasant haptic reminder that is non-intrusive and discrete (see [0188] of Wohltjen | [0442] of Israr).
Regarding claim 9, Wohltjen in view of Israr, as addressed above, teach wherein the vibrating badge produces less than 25 decibels of sound (see [0188] of Wohltjen | [0442-0443] of Israr | claim 9 of Israr).  
Regarding claim 10, Wohltjen in view of Israr further teach a plurality of LEDs (see at least Figure 5, item 56 of Wohltjen | [0026] of Wohltjen, note one or more visible LEDs).
Regarding claim 18, Wohltjen in view of Israr further teach logic stored in the memory for controlling a timer for the vibrator to operate and logic for turning off the vibrator (see at least [0120] of Wohltjen | [0188-0189] of Wohltjen, note that when the switch is held down for several seconds, when the badge is off or on, the badge vibrates three times or once, then turns off).  
Regarding claim 19, Wohltjen in view of Israr, as addressed above, teach a push button for resetting timer (see at least [0120] of Wohltjen | [0188-0189] of Wohltjen, note that the switch resets the timer). 
Regarding claim 20, Wohltjen in view of Israr, as addressed above, teach wireless communication circuitry for receiving a signal from a soap or sanitizer dispenser (see at least [0061-0062] of Wohltjen | Figures 1, 4 and 5 of Wohltjen | [0113] of Wohltjen | [0073] of Wohltjen).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Israr (US 2018/0300999 A1) in view of claim 10 above, and in further view of Madden (US 11,189,158 B1).
Regarding claim 11, Wohltjen in view of Israr do not specifically teach wherein the plurality of LEDs are located along a periphery of the smart tag.
It is known to arrange a smart tag in different ways.  For example, Madden teaches a smart tag with a plurality of indicators located along a periphery of the smart tag (see at least Figures 1-4, items 110, 350, 320, 330, 420 and 430, note the indicators are on the periphery of the front of the smart tag | col. 2, lines 43-54 | col. 1, lines 52-62 | col. 2, line 66 – col. 3, line 50, note the smart tag).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Madden into Wohltjen in view of Israr.  This provides a known alternative LED location that can be used in place of Wohltjen in view of Israr’s LED location while providing predictable results.
Regarding claim 12, Wohltjen in view of Israr and Madden, as addressed above, teach wherein the plurality of LEDs are illuminated in a sequential order (see at least Figures 1-3, items 110 and 350 of Madden, note the indicators are on the periphery of the front of the smart tag | col. 2, lines 43-54 of Madden | col. 1, lines 52-62 of Madden).  
Regarding claim 13, Wohltjen in view of Israr and Madden, as addressed above, teach logic to cause the sequence of lights to illuminate in a first order to indicate the service worker as completed a hand hygiene event (see at least Figures 1-3, items 110 and 350 of Madden, note the indicators are on the periphery of the front of the smart tag | col. 2, lines 43-54 of Madden | col. 1, lines 52-62 of Madden);  
Regarding claim 14, Wohltjen in view of Israr and Madden, as addressed above, teach logic to cause the sequence of lights to illuminate in a second order to indicate the service worker needs to perform a hand hygiene event (see at least Figures 1-3, items 110 and 350 of Madden, note the indicators are on the periphery of the front of the smart tag | col. 2, lines 43-54 of Madden | col. 1, lines 52-62 of Madden).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Israr (US 2018/0300999 A1) in view of claim 8 above, and in further view of Velasco (US 6,278,372 B1).
Regarding claim 15, Wohltjen in view of Israr do not specifically teach wherein the housing has a upper side that has an arcuate shape and a lower side that has an arcuate shape and wherein the arcuate shapes are mirror images of one another.  
It is known for a smart tag to be arranged in different ways.  For example, Velasco teaches a smart tag with a housing, wherein the housing has a upper side that has an arcuate shape and a lower side that has an arcuate shape and wherein the arcuate shapes are mirror images of one another (see at least Figures 1-2, items 100, 120 and 130 | col. 2, lines 18-46 | col. 3, lines 8-25 | col. 1, lines 39-59).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Velasco into Wohltjen in view of Israr.  This provides known alternative badge shape that can be used in place of Wohltjen in view of Israr’s badge shape while providing predictable results.  
Regarding claim 17, Wohltjen in view of Israr and Velasco, as addressed above, teach a graphic image that contains a brand that is indicative of a soap or sanitizer (see at least Figure 1, item 130 of Velasco, note ECOLAB is company that produces hand hygiene sanitizer products, see https://www.ecolab.com/offerings/enterprise-nexa-hand-hygiene-system).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wohltjen (US 2011/0227740 A1) in view of Israr (US 2018/0300999 A1) in view of claim 8 above, and in further view of Harris (WO 2007/148099 A1).
Regarding claim 16, Wohltjen in view of Israr do not specifically teach a graphic image that contains one or more hands.
It is known for smart tags to be arranged in different ways.  For example, Harris teaches a smart tag with a graphic image that contains one or more hands (see at least the abstract | Figures 1 and 4, items 1 and 9 | page 21, lines 27-32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Harris into Wohltjen in view of Israr.  This provides known alternative indicia that can be used in place of Wohltjen in view of Israr’s indicia while providing predictable results.  In addition, this may help a newly hired service worker recognize they have to wash their hands, and not get confused with Wohltjen’s other LEDs (see [0188-0189] of Wohltjen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687